



Exhibit 10.1
SEPARATION AND RELEASE AGREEMENT


This SEPARATION AND RELEASE AGREEMENT (the Agreement) is made and entered into
by and between Array BioPharma Inc. (Array) and Curtis Oltmans (Employee, and
collectively with Array, the Parties).


I. RECITALS


WHEREAS, Array and Employee are parties to an Employment Agreement dated August
15, 2017


WHEREAS, Employee has resigned his employment as Executive Vice President,
General Counsel and Secretary of Array, and has resigned from any and all other
employment, officer or director positions that Employee may have held at Array
or its subsidiaries, in each case effective as of the Separation Date (as
defined below);


WHEREAS, Array desires to provide for the payment of certain amounts to Employee
in consideration for the releases and other covenants contained herein;


WHEREAS, the parties wish to make the separation amicable but conclusive on the
terms and conditions set forth herein;


WHEREAS, the mutual considerations expressed herein are deemed by each party
sufficient for their respective promises and covenants; and


WHEREAS, Employee accepts the benefits of this Agreement with the acknowledgment
that by its terms he has been fully and satisfactorily compensated.


II. COVENANTS


THEREFORE, in consideration of the mutual promises and covenants contained in
this Agreement, it is hereby agreed by and between the Parties as follows:


1. TERMINATION OF EMPLOYMENT. As of March 19, 2019 (Separation Date) Employee’s
employment as Executive Vice President, General Counsel and Secretary of Array,
and any and all other employment, officer or director positions that Employee
may have held at Array or its subsidiaries, shall cease.
2. ACKNOWLEDGEMENT AND SEVERANCE PAYMENT. Except as provided for herein,
Employee acknowledges and agrees that as of the Separation Date he has been paid
all wages and all other compensation, benefits and amounts that he has earned,
or to which he otherwise was entitled, in connection with his employment with
Array and any other employment positions or director positions that Employee may
have held at Array or its subsidiaries. Provided that Employee signs and does
not revoke this Agreement and continues to remain in compliance with its terms
and with the terms of the Confidentiality and Inventions Agreement effective as
of Employee’s first day of employment and the Noncompete Agreement dated August
22, 2018, each between Employee and Array, (i) Array will pay Employee severance
equal to (a) one year of Employee’s current base salary of $412,000.00 plus (b)
the lesser of $29,150.40 or the actual amount required to cover COBRA premiums
or other comparable health coverage premiums (provided that Employee provides
documentation of the amount of such other health coverage premiums) intended to
allow Employee to maintain health coverage for twelve months (plus an amount
equal to Employee’s personal income taxes payable as a result of such payment),
in each case less appropriate deductions and withholdings; and (ii) any options
or restricted stock units that are unvested as of the Separation Date and would
have vested in calendar year 2019 shall vest and be exercisable in full as of
the Separation Date, subject to compliance with the restrictions set forth in
Array’s Policy on Insider Trading and Compliance. The amount payable pursuant to
clause (i)(a) above shall be paid in equal bi-monthly installments in accordance
with Array’s standard payroll schedule, commencing on the first payroll period
following the Effective Date (as defined below) for a period of twelve months,
and the amount payable pursuant to clause (i)(b) above shall be paid in the form
of a lump sum payment included in the Employee’s paycheck for the pay period
ending





--------------------------------------------------------------------------------





March 29, 2019. Employee shall also be entitled to receive as severance the
bonus target for Employee under Array’s 2019 Performance Bonus Program (the 2019
Bonus), in cash, $164,800.00.


3. EXPENSE REIMBURSEMENTS. Employee agrees he has submitted his final documented
expense reimbursement statement reflecting all business expenses he has incurred
through the Separation Date, if any, for which he seeks reimbursement. Array
will reimburse Employee for these expenses pursuant to its regular business
practice.
4. OTHER COMPENSATION. Except as expressly provided herein, Employee
acknowledges and agrees that he will not receive (nor is he entitled to receive)
any additional consideration, payments, reimbursements, incentive payments,
stock, equity interests, acceleration of vesting or benefits of any kind with
the exception of any vested right Employee may have under the express terms of a
written ERISA-qualified benefit plan. Employee also acknowledges and agrees that
neither this Agreement, nor any other agreement or understanding with Array,
creates any obligation on the part of Array to repurchase any shares of Array
stock owned by Employee at any time.
5. DENIAL OF LIABILITY. The parties acknowledge that any payment by Array and
any release by Employee pursuant to this Agreement are made to facilitate the
amicable employment transition of Employee; that in making any such payment or
release, Array and Employee in no way admit any liability to each other; and
that the parties expressly deny any such liability.
6. NONDISPARAGEMENT. Employee and Array agree that neither Party will at any
time disparage the other to third parties in any manner likely to be harmful to
the other Party, their business reputation, or the personal or business
reputation of Array’s directors, shareholders and/or employees. Notwithstanding
the prohibition in the preceding sentence, each Party shall respond accurately
and fully to any question, inquiry, or request for information when required by
legal process.
7. ARRAY PROPERTY. On or prior to the Separation Date, Employee shall return to
Array all Array documents (and all copies thereof) and any and all other Array
property in his possession, custody or control, including, but not limited to,
financial information, customer or collaborator information or lists, employee
or consultant information or lists, clinical or research notes, development
plans, Array files, notes, cellular telephones, tablets, laptops or other
tangible property of Array (unless otherwise agreed to by Array), contracts,
drawings, records, business plans and forecasts, computer-recorded information,
software, credit cards, entry cards, identification badges and keys, and any
materials of any kind that contain or embody any proprietary or confidential
material of Array (and all reproductions thereof). If Employee has used any
personally owned computer, server, or e-mail system to receive, store, review,
prepare or transmit any Array confidential or proprietary data, materials or
information, Employee agrees to permanently delete and expunge such Array
confidential or proprietary information from those systems on or prior to the
Separation Date.


8. NONSOLICITATION; NONDISCLOSURE OF PROPRIETARY INFORMATION; NONCOMPETITION.
Employee acknowledges and agrees that this Agreement does not alter or
supersede, and Employee acknowledges and affirms his continuing obligations
under, the provisions of the Confidentiality and Inventions Agreement and the
Noncompete Agreement between Employee and Array, which agreements and
obligations shall survive termination of Employee’s employment.
9. RELEASE OF CLAIMS BY EMPLOYEE. For the consideration set forth in this
Agreement and the mutual covenants of Array and Employee, Employee hereby
releases, acquits and forever discharges Array, its affiliated corporations and
entities, its and their officers, directors, agents, representatives, servants,
attorneys, employees, shareholders, successors and assigns of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known or unknown, suspected and unsuspected, disclosed and
undisclosed, liquidated or contingent, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the
Effective Date, including but not limited to: any and all such claims and
demands directly or indirectly arising out of or in any way connected with
Employee’s employment with Array or the conclusion of that employment; claims or
demands related to salary, bonuses, commissions, incentive payments, stock,
stock options, or any ownership or equity interests in Array or vesting of
stock, stock options or other ownership or equity interests; vacation pay,
personal time off, fringe benefits, expense reimbursements, sabbatical benefits,
severance benefits, or any other form of compensation; claims pursuant to any
federal, any state or any local law, statute, common law or cause of action
including, but not limited to, the federal





--------------------------------------------------------------------------------





Civil Rights Act of 1964, as amended; attorney’s fees, costs, or any other
expenses under Title VII of the Civil Rights Act of 1964, as amended; the
Employment Retirement Income Security Act; the federal Americans with
Disabilities Act of 1990; the Family and Medical Leave Act; the Age
Discrimination in Employment Act; the Colorado Discrimination and Unfair
Employment Act; Employee Retirement Income Security Act; the Age Discrimination
in Employment Act (ADEA), as amended; tort law; wrongful discharge;
discrimination; harassment; fraud; defamation; libel; emotional distress; and
breach of the implied covenant of good faith and fair dealing. Employee agrees
that in the event he brings a claim or charge covered by this release or does
not dismiss and withdraw any claim covered by this release, in which he seeks
damages or any other relief against Array or in the event he seeks to recover
against Array in any claim brought by a governmental agency on his behalf, this
Agreement shall serve as a complete defense to such claims or charges. By this
provision, Employee does not waive any right he has to assert claims in the
future based upon any act or omission committed by Array after the Effective
Date of this Agreement. Notwithstanding the foregoing, nothing in this Agreement
is intended to, or will, modify or supersede any insurance (including but not
limited to directors and officers insurance) or indemnity obligations otherwise
applicable to Employee, which shall continue to apply to Employee in accordance
with the terms thereof.


10. RELEASE OF CLAIMS BY ARRAY. Except as otherwise set forth in this Agreement,
Array hereby releases, acquits, and forever discharges Employee, his heirs,
assigns, beneficiaries, spouses, personal representatives, executors, agents,
and attorneys, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities, and obligations
of every kind and nature, in law, equity, or otherwise, arising from or related
to the performance and discharge of Employee’s duties while employed by Array,
excepting only: (a) claims based upon the conversion or misappropriation of
Array’s property; (b) claims based upon fraud committed by Employee; and (c)
willfully unlawfully or dishonest conduct; which are neither known nor
reasonably discoverable as of the Effective Date. Array represents that it is
currently unaware of any claims that it may assert against Employee, and it has
no present intention to assert any such claim. By this provision, Array does not
waive any right it has to assert claims in the future based upon any act or
omission committed by Employee after the Effective Date of this Agreement.
11. ADMINISTRATIVE MATTERS. Employee covenants that following the Effective Date
he will not take any action, or encourage any other person to take any action,
calculated or likely to result in the initiation or an inquiry, investigation or
other action concerning Array by any federal, state or local governmental body
or agency, and that were he to do so he would commit a material breach and
default under this Agreement, for which Array would be entitled to return of all
sums paid to Employee under this Agreement and, in addition, all remedies
available to Array pursuant to applicable law, including specific performance of
this covenant.
12. COVENANT OF COOPERATION IN LITIGATION. Employee acknowledges that because of
his position with Array, he may possess information that may be relevant to or
discoverable in litigation in which Array is involved or may in the future be
involved. Employee agrees that he shall testify truthfully in connection with
any such litigation, shall cooperate with Array in connection with such
litigation, and that his duty of cooperation shall include an obligation use
reasonable efforts to meet with Array representatives and/or counsel concerning
such litigation for such purposes, and at such times and places, as Array deems
reasonably necessary, in its sole discretion, and to appear for deposition upon
Array's request and without a subpoena. Employee shall not be entitled to any
compensation in connection with his duty of cooperation, except that Array will
reimburse Employee for reasonable out-of-pocket expenses that he incurs in
honoring his obligation of cooperation.
13. ACKNOWLEDGMENT OF RIGHTS UNDER THE OLDER WORKER'S BENEFITS PROTECTION ACT;
RIGHT TO RESCIND.


(a) Employee agrees and acknowledges that he: (i) understands the language used
in this Agreement and the Agreement's legal effect; (ii) understands that by
signing this Agreement he is giving up the right to sue Array for age
discrimination; (iii) will receive compensation under this Agreement to which he
would not have been entitled without signing this Agreement; (iv) has been
advised by Array to consult with an attorney and tax advisor before signing this
Agreement; and (v) was given no less than twenty-one (21) days to consider
whether to sign this Agreement.







--------------------------------------------------------------------------------





(b) For a period of seven (7) days after the date Employee signs this Agreement,
Employee may, in his sole discretion, rescind this Agreement, by delivering a
written notice of rescission to Array. If Employee rescinds this Agreement
within seven (7) calendar days after the date Employee signs this Agreement,
this Agreement shall be void, Array will have no obligation to pay Employee any
severance, or to accelerate the vesting of any options or restricted stock units
held by Employee, and neither this Agreement nor the fact of or circumstances
surrounding its execution shall be admissible for any purpose whatsoever in any
proceeding between the parties, except in connection with a claim or defense
involving the validity or effective rescission of this Agreement. If Employee
does not rescind this Agreement within seven (7) calendar days after the date it
is signed by Employee, this Agreement shall become final and binding and shall
be irrevocable on the eighth (8th) day after the date on which Employee executes
it (the Effective Date).


14. CONFIDENTIALITY. The provisions of this Agreement shall be held in strictest
confidence by Employee and Array and shall not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) Employee may disclose this
Agreement to his immediate family; (b) the parties may disclose this Agreement
in confidence to their respective attorneys, accountants, auditors, tax
preparers, and financial advisors; (c) Array may disclose this Agreement as
necessary to fulfill standard or legally required corporate reporting or
disclosure requirements; and (d) the parties may disclose this Agreement insofar
as such disclosure may be necessary to enforce its terms or as otherwise
required by law. In particular, and without limitation, Employee agrees not to
disclose the existence or terms of this Agreement to any current or former Array
employees, consultants, or independent contractors.
15. VOLUNTARY AND KNOWINGLY. Employee acknowledges that in executing this
Agreement, he has reviewed it and understands its terms and has had an
opportunity and was advised to seek guidance from counsel of his own choosing,
and was fully advised of his rights under law, and acted knowingly and
voluntarily.
16. DUTY TO EFFECTUATE. The parties agree to perform any lawful additional acts,
including the execution of additional agreements, as are reasonably necessary to
effectuate the purpose of this Agreement.
17. ENTIRE AGREEMENT. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between Employee and Array with
regard to the subject matter hereof. This Agreement is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein. It may not be modified except in writing signed by
Employee and the Chief Executive Officer of Array.
18. SUCCESSORS AND ASSIGNS. This Agreement shall bind the heirs, personal
representatives, successors, assigns, executors and administrators of each
party, and inure to the benefit of each party, its heirs, successors and any
assign of Array.


19. APPLICABLE LAW. The parties agree and intend that this Agreement be
construed and enforced in accordance with the laws of the State of Colorado,
without regard to the choice of law rules therein.
20. FORUM. Any controversy arising out of or relating to this Agreement or the
breach thereof, or any claim or action to enforce this Agreement or portion
thereof, or any controversy or claim requiring interpretation of this Agreement
must be brought in a forum located within the State of Colorado. No such action
may be brought in any forum outside the State of Colorado. Any action brought in
contravention of this paragraph by one party is subject to dismissal at any time
and at any stage of the proceedings by the other, and no action taken by the
other in defending, counterclaiming, or appealing shall be construed as a waiver
of this right to immediate dismissal. A party bringing an action in
contravention of this paragraph shall be liable to the other party for the
costs, expenses and attorney’s fees incurred in successfully dismissing the
action or successfully transferring the action to a forum located within the
State of Colorado.


21. 409A COMPLIANCE. This Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Internal Revenue Code of 1986, as amended
and the regulations promulgated hereunder (the Code). Compensation payments
under this Agreement are intended to be made within the short-term deferral
exception under Treas. Reg. section 1.409A-1(b)(4), and the separation pay
exception under Treas. Reg. section 1.409A-1(b)(9)(iii) to the extent possible.
For purposes of section 409A of the Code, all payments to be made upon
termination of employment under this Agreement may only be made upon Employee’s
separation from service within the meaning of such term under section 409A of
the Code, each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.





--------------------------------------------------------------------------------





In no event shall Employee, directly or indirectly, designate the calendar year
of payment. All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Employee’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.
22. EXPIRATION. If Employee wishes to accept the offer set forth in this
Agreement Employee must sign and return this Agreement to Array on or before the
twenty-second (22nd) day after the date Array signs this Agreement.
23. ENFORCE ACCORDING TO TERMS; SEVERABILITY. The parties intend this Agreement
to be enforced according to its terms. If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question shall be modified by the court so as to be rendered
enforceable. Any ambiguity in this Agreement shall not be construed against the
party that drafted this Agreement.


24. ATTORNEY’S FEES. The prevailing party in an action to enforce the terms of
this Agreement shall be entitled to its reasonable costs, expenses, and
attorney’s fees.
25. SECTION HEADINGS. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


[Signature page follows.]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly authorized and caused this Agreement
to be executed as follows:
Employee


Curtis Oltmans


/s/ CURTIS OLTMANS
Array BioPharma Inc.


By: Ron Squarer, Chief Executive Officer


/s/ RON SQUARER
Date: March 19, 2019
Date: March 19, 2019






